As filed with the Securities and Exchange Commission on March 14, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KURA ONCOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 61-1547851 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 11119 North Torrey Pines Road, Suite 125 La Jolla,CA (Address of Principal Executive Offices) (Zip Code) Amended and Restated 2014 Equity Incentive Plan (Full title of the plan) Troy E. Wilson, Ph.D., J.D.
